DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Chen on 7/1/21.

The application has been amended as follows: 

Claim 1. (Currently amended): A data communication and processing method of a master device and a slave device, comprising: using the master device to transmit a first frame to the slave device via a communication medium, wherein the first frame comprises a plurality of fields, the plurality of fields comprise a bursting size field and a data 10field, and contents within the bursting size field indicate a data amount of the data field; and using the slave device to receive the first frame and store contents of the data field, or output data to be read by the master device to the data field of the first frame according to the data amount of the data field indicated 15by the contents within the bursting size field, wherein a first field of the plurality of fields is a start field, and there is no preamble bit before the start field of the first frame,  wherein a last field of the plurality of fields is a postamble field, the postamble field has at least 

Claim 3. (Cancelled)

Claim 20. (Currently amended): A slave device for data processing, comprising: receiving a first frame from a master device via a communication medium, wherein the first frame comprises a plurality of fields, the plurality of fields comprise a bursting size field and a data field, and contents 25within the bursting size field indicate a data amount of the data field; and according to the data amount of the data field indicated by the contents within the bursting size field, storing contents of the data field, or outputting data to be read by the master device to the data field of the first frame; wherein a first field of the plurality of fields is a start field, and there is no preamble bit before the start field of the first frame,  30wherein a last field of the plurality of fields is a postamble field, the postamble 6Appl. No. 16/776,525 Reply to Office action of April 02, 2021 field has at least one postamble bit, and a level corresponding to said at least one postamble bit is identical to a level on the communication medium when the master device and the slave device enter an idle state.


	Allowable Subject Matter
Claims 1, 2, 5 – 18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s submission on 6/15/21 of amendments and arguments have been fully considered to be persuasive therein the claim limitations are in allowable format.
The prior art fails to teach or suggest alone or in combination the limitations of the claims as a whole including master device and slave device entering an idle state which leads to postamble bit being identical to a corresponding level where the first field of a plurality of fields is a postamble field and the first field is a start field where no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






AH



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184